IN THE UNITED STATES DISTRICT COU`RT
FOR TI-IE DISTRICT OF DELAWARE
F’REAL FOODS, LLC and
RICH PRODUCTS
CORPORATION,
Plaintiffs,
v. : CiVil Action No. l6-41-CFC
HAMILTON BEACH .
BRANDS, INC. and I-]ERSHEY :
CREAMERY COMPANY, '

Defendants. :

 

MEMORANDUM ORDER

In a single filing (D.I. 169), Plaintiffs have asked the Court to grant six
motions for summary judgment. Having reviewed the briefing filed by the parties
in support and opposition to D.I. 169 and heard oral argument, and mindful of the
fast-approaching trial date, I Will address in this Memorandum Order Plaintiffs’
motion for summary judgment on the issue of direct infringement by Defendants
Hamilton Beach Brands, lnc. and Hershey Creamery Company of claim 15 of U.S.
Patent No. 7,144,150 (the “#l 5 0 patent”). (I Will endeavor to issue expeditiously
rulings on the remaining pending summary judgment motions.) For the reasons

discussed below, I Will grant Plaintiffs’ motion.

1. Plaintiffs seek summary judgment of direct infringement of claim 15
of the #150 patent based on (1) Hamilton Beach’s importation, use, and sales of
three of the accused milkshake blenders (the MIC2000, BIC2000, and BIC3000-
DQ); and (2) Hershey’s sales and use of the MIC2000 blender and demonstration
of those blenders by Hershey employees. D.I. 170 at 25.

2. It is undisputed that, except for one claim term, the blenders in
question read on every element of claim 15 of the #150 patent. The parties dispute
only whether the blenders have and use a “rinse chamber having an entrance and a
door moveable to a closed position covering the entrance.” See D.I. 170 at 27; D.I.
195 at 12-13.

3. Judge Sleet, who originally presided over this case, ruled after claim
construction briefmg and oral argument that “rinse chamber” is “an enclosure in
Which a rinse apparatus is positioned to provide rinsing.” D.I. 83 at 1.

4. Photographs and videos make clear beyond doubt that each of the
accused products has a rinse chamber (as defined by Judge Sleet) that has an
entrance and a door moveable to a closed position covering the entrance. Indeed,
Defendants do not dispute Plaintiffs’ contention that in each of the accused
products there is an enclosure with a door moveable to a closed position covering

the entrance and in which a rinse apparatus is positioned to provide rinsing.

5. Defendants argue, however, that this enclosure is an “outer door
assembly . . . that is unrelated to rinsing and instead provided for safety reasons to
prevent access to cup access location during operation.” D.I. 195 at 12 n.8.
Defendants point to the fact that the rinsing in their blenders occurs after a topped
cylinder with an open bottom is lowered to sit on top of the drain in the enclosure
and effectively form a cylindrical chamber within the enclosure. Defendants argue
that this cylindrical chamber is the rinsing chamber and that therefore, since the
cylindrical chamber does not have a door, the rinsing chamber does not meet the
elements of claim 15.

6. The problem with Defendants’ argument is that it misses the point.
The fact that the rinsing occurs within the inner cylindrical chamber does not
change the fact the rinsing also occurs (simultaneously) within the outer enclosure
that has a door and in which “a rinse apparatus is positioned to provide rinsing.”

7. As there is no dispute that in each of the accused products there is an
enclosure with a door moveable to a closed position covering the entrance and in
Which a rinse apparatus is positioned to provide rinsing, there is no dispute of
material fact and I will enter summary judgment in Plaintiffs’ favor. See Fed. R.
Civ. P. 56(a) (“The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(“[T]he party moving for summary judgment . . . bears the burden of
demonstrating the absence of any genuine issues of material fact.”); Gen. Mz'lls,
Inc. v. Hunt- Wesson, Inc., 103 F.3d 978, 983 (Fed. Cir. 1997) (“Where the parties
do not dispute any relevant facts regarding the accused product, . . . but disagree
over possible claim interpretations, the question of literal infringement collapses
into claim construction and is amenable to summary judgment.”).

WHEREFORE, IT IS HEREBY ORDERED that Plaintiffs’ motion for
summary judgment of direct infringement of claim 15 of the #15 0 patent based on
(1) Hamilton Beach’s importation, use, and sales of three of the accused milkshake
blenders (the MIC2000, BIC2000, and BIC3000-DQ) and (2) Hershey’s sales and
use of the M]C2000 blender and demonstration of those blenders by Hershey
employees is GRANTED.

IT IS SO ORDERED.

M.% d.._/$ ‘f-/z /?

CONNOLLY, UNITED S %TES DISTRICT JUDGE

